IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


LAWRENCE CULBERSON,                       : No. 127 EM 2015
                                          :
                    Petitioner            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                    Respondent            :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of December, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief, and the Court of Common

Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending filing

within 90 days. .